FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         August 4, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 16-3208
                                                 (D.C. No. 5:14-CR-40005-DDC-3)
MICHELLE REULET,                                             (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, EBEL, and BACHARACH, Circuit Judges.
                   _________________________________

      Michelle Reulet appeals the district court’s order denying her Motion to Set

Aside Detention Order. Exercising jurisdiction under 28 U.S.C. § 1291 and

18 U.S.C. § 3145, we affirm the district court’s order.

      Reulet is charged with numerous felonies involving possession and

distribution of analogue and counterfeit drugs, mail fraud, money laundering, and

obstruction of justice. Michael Myers, her former boyfriend, is a co-defendant in the

same criminal case. Reulet was initially released pending trial, subject to conditions

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
including prohibitions against committing other crimes and the excessive use of

alcohol. After an incident that involved her drinking excessively with Myers, she

consented to modify her conditions of release, adding a prohibition against all use of

alcohol. At 11:10 p.m. on May 12, 2016, a police officer stopped Reulet for

speeding. After she failed roadside sobriety tests, she was arrested and charged with

driving while intoxicated. Based on that arrest, her probation officer sought an order

for Reulet to show cause why her release should not be revoked. Six days after her

drunk-driving arrest, Reulet tested positive for alcohol during a routine drug and

alcohol screening.

      A magistrate judge held a hearing to consider whether Reulet’s conditions of

release should be revoked under 18 U.S.C. § 3148. The parties agreed that she had to

overcome a rebuttable presumption, due to the controlled substances offenses

charged in the indictment, that no condition or combination of conditions would

reasonably assure the public’s safety. See 18 U.S.C. § 3142(e)(3)(A). The

magistrate judge ordered Reulet detained after finding it was unlikely that she would

abide by any conditions of release that would reasonably assure she would not pose a

danger to the community. Reulet sought de novo review of the magistrate judge’s

detention order by the district court. Additional evidence at the second hearing

included a laboratory report showing that Reulet’s blood alcohol level after her arrest

on May 12 was .141. The district court upheld the magistrate judge’s order,

concluding that it could not trust Reulet to abide by any protective conditions that the

court might impose. It found that:

                                           2
      Ms. Reulet has violated the court’s alcohol conditions on a serial basis
      since 2015. And she has worked hard to conceal (or try to conceal) her
      violations. These measures include relatively sophisticated measures, i.e.,
      ordering restaurant workers to bring her alcohol in opaque glassware so as
      to hide her public alcohol consumption. The Court draws three logical
      inferences from her conduct. One, Ms. [Reulet] has the capacity to
      understand what this restriction forbids. Two, she purposefully will
      dishonor it. And three, she will enlist others, if necessary, to help her
      circumvent the alcohol restriction. Ms. Reulet’s actions also have included
      far less sophisticated measures to conceal her disobedience. The
      unchallenged evidence here shows that Ms. Reulet lied many times to
      Officer Rodriguez [when she was arrested on May 12, 2016], telling him—
      despite objective evidence to the contrary—that she had not had anything to
      drink. It also shows that she simply will refuse to comply with lawful
      requests to test her compliance. In sum, the Court finds that Ms. Reulet is
      unlikely to abide by any condition or combination of conditions of release
      that the court might impose on her.
Aplt. App., Vol. II at 367 (internal quotation marks omitted).

      “[A]ppellate review of detention or release orders is plenary, at least as to

mixed questions of law and fact, and independent, with due deference accorded to the

trial court’s purely factual findings.” United States v. Cook, 880 F.2d 1158, 1160

(10th Cir. 1989). Thus, we accept the district court’s findings of historical fact in

support of a detention order unless they are clearly erroneous. United States v.

Cisneros, 328 F.3d 610, 613 (10th Cir. 2003).

      If a defendant violates the conditions of her release pending trial, she is subject

to sanctions as set forth in 18 U.S.C. § 3148(a). Following a hearing, the district

court may revoke the defendant’s release and enter a detention order if the court

makes the findings required under § 3148(b). First, the court must find either

(1) “probable cause to believe that the person has committed a Federal, State, or local

crime while on release,” or (2) “clear and convincing evidence that the person has

                                            3
violated any other condition of release.” Id. § 3148(b)(1)(A)-(B). In addition, the

court must find either (1) “there is no condition or combination of conditions of

release that will assure that the person will not flee or pose a danger to the safety of

any other person or the community,” or (2) “the person is unlikely to abide by any

condition or combination of conditions of release.” Id. § 3148(b)(2)(A)-(B).

      Reulet does not challenge the district court’s findings under § 3148(b)(1) that

there was probable cause to believe she had committed multiple state or local crimes

while on release, as well as clear and convincing evidence that she repeatedly

violated the alcohol-related conditions of her release. She instead focuses her

argument on the court’s findings under § 3148(b)(2). Reulet first argues that the

district court erred in finding under subsection (b)(2)(A) that there were no release

conditions it could impose that would keep the community safe. She contends that

the court erred because it failed to consider whether alcohol treatment, in

combination with other conditions of release, could assure the public’s safety. We

need not address this contention because the district court also found, under

subsection (b)(2)(B), that Reulet is unlikely to abide by any release conditions it

might impose. Regarding that finding, Reulet contends that the court speculated in

concluding that she would circumvent an alcohol-detection device on her car. She

also points to other evidence that she says the court ignored.

      The district court found, based on credible evidence, that Reulet regularly

drank to excess and lied about it; drove her car after consuming alcohol; and took

steps to hide her consumption of alcohol in public, all while she was prohibited from

                                            4
doing so under the terms of her pretrial release. She does not argue that any of the

court’s underlying factual findings regarding her repeated and routine violations of

the alcohol-related conditions of her release are clearly erroneous. Reulet instead

asks this court to reweigh the evidence and draw inferences more favorable to her.

But she fails to demonstrate that the district court’s factual findings are insufficient to

support its conclusion that she “is ‘unlikely to abide by any condition or combination

of conditions of release’ that the court might impose on her.” Aplt. App., Vol. II at

367 (quoting 18 U.S.C. § 3148(b)(2)(B)).

       We affirm the district court’s detention order.


                                             Entered for the Court
                                             Per Curiam




                                            5